DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 5/18/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The Restriction Requirement of Claims 1-20 has been withdrawn. 
No actual arguments have been presented with respect to the restriction requirement by the applicant however, in view of the amendment presented by the applicant, the restriction requirement of claims 1-20 being directed to a non-elected invention, as set forth in the Office action mailed on 2/25/2022, is hereby withdrawn and claims 1-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant’s arguments, see pages 8-9, filed 11/4/2021, with respect to the rejection(s) of claim(s) Claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dugas (US 9,784,097 B2).
The applicant notes that among the differences, claim 1 (as amended) recites: selecting a binary formatting option from a group of binary formatting options based on at least one of a maximum value and incremental values of the processed data... 
The applicant argues that the Office alleged that this claim element (prior to amendment) was disclosed by Yu at col. 19, lines 4-11. Yu generally relates to compression and transmission of measurements from a downhole tool. Yu at col. 19, lines 4-11 does indicate that a determination that a first compression technique yields fewer output bits than other compression techniques and then selecting data that is compressed according to the first compression technique for inclusion in time blocks. As amended, claim 1 recites that selecting a binary formatting option from a group is based on at least one of a maximum value and incremental values of the processed data to which the selected binary formatting option is applied to produce binary data. Applicant respectfully submits that Yu does not disclose or suggest this element (as amended) of claim 1. 
The applicant further argues that Dugas does not cure the deficiencies of Yu. Dugas does relate to data compression and communication in a downhole application. However, Dugas does not disclose or suggest selecting a binary formatting option from a group is based on at least one of a maximum value and incremental values of the processed data to which the selected binary formatting option is applied to produce binary data (as recited in claim 1 (as amended)). Claims 10 and 17 have been amended to recite similar features. Claims 2-9, 11-16, and 18-20 depend from claims 1, 10, and 17, respectively, and include all the features of their respective parent claims. 
The examiner notes the argument in which the applicant states – “The Office alleged that this claim element (prior to amendment) was disclosed by Yu at col. 19, lines 4-11.” However, prior to amendment, the claim recited a completely different limitation that was considered to be disclosed by Yu at col. 19, lines 4-11, therefore the applicant’s assertion is considered incorrect by the examiner, however, while the claims submitted as amended on 5/18/2022 are not considered taught as Yu fails to disclose the newly amended subject matter, after further review of Dugas, the examiner believes the amended subject matter is in fact taught by Dugas, therefore there are new grounds for rejection. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “aselecting a binary formatting option…” and it appears based on the previously submitted claims as well as claim 10, that this should read as follows: “selecting a binary formatting option”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 10, 12-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Dugas (US 9,784,097 B2). 
Regarding Claim 1, Dugas discloses a method (see claim 1) comprising: 
receiving data downhole from a downhole logging tool to produce received data (col. 9, lines 12-13); 
processing the data to produce processed data (col. 9, lines 14-15); 
compressing the processed data (col. 9, lines 21-23);
selecting a binary formatting option from a group of binary formatting options (col. 4, line 65 – col. 5, line 2 – “… in accordance with the selected digital modulation scheme” is considered to teach that there are a group of digital modulation schemes to be selected from and as Dugas is directed to transmitting a series of encoded words, that may begin with a one, two, or three bit keycode – col. 3, lines 26-32 – Dugas is considered to teach binary formatting), based on at least one of a maximum value and incremental values of the processed data (col. 3, lines 26-39 – the encoded words (i.e. binary data) compress sensor measurements relative to dynamic and relative range maximum values and a fixed set of time-series values of said measured data – therefore Dugas is considered to base the binary formatting on maximum values and incremental time values);
applying a selected binary formatting option to the processed data to produce binary data (col. 9, lines 16-26); 
transmitting the binary data uphole (col. 9, lines 27-28); 
receiving the binary data uphole (col. 9, line 29); 
decompressing the received binary data to produce uncompressed data (col. 9, line 30-36); and 
processing the uncompressed data uphole (col. 9, lines 37-39).
Regarding Claim 3, Dugas discloses the method of claim 1, wherein: processing the received data includes scaling before or after compressing (col. 4, lines 37-41 – Dugas).
Regarding Claim 4, Dugas discloses the method of claim 1 wherein applying the selected binary formatting option includes including a designator to indicate the identity of the selected binary formatting option to the binary data (col. 4, lines 31-37 - Dugas).
Regarding Claims 7/16, Dugas discloses the method/computer program of claims 1/10 wherein the group of binary formatting options is contained in a binary formatting option selection table and wherein scaling is performed using a scaling table associated with the binary formatting option selection table, wherein the binary formatting option selection table comprises a plurality of data fields and wherein the scaling table includes a scalar counterpart for each of the plurality of data fields, wherein each scalar is selected to scale a maximum value expected for a data field to a maximum number of bits available for that data field (col. 3, lines 45-60 –Dugas).
Regarding Claim 8, Dugas discloses the method of claim 1, wherein the group of binary formatting options is contained in a binary formatting option selection table (col. 4, line 65 – col. 5, line 2 – “… in accordance with the selected digital modulation scheme” is considered to teach that there are a group of digital modulation schemes to be selected from, and thus a selection table for a selection to made is considered taught).
Regarding Claim 10, Dugas discloses a computer program, stored in a non-transitory computer-readable tangible medium, on which is recorded a computer program, the computer program comprising executable instructions, that, when executed, cause a computing device to perform operations (col. 8, lines 9-15) a method (see claim 1) comprising: 
receiving data downhole from a downhole logging tool to produce received data (col. 9, lines 12-13); 
processing the received data to produce processed data (col. 9, lines 14-15); 
compressing the processed data (col. 9, lines 21-23);
selecting a binary formatting option from a group of binary formatting options (col. 4, line 65 – col. 5, line 2 – “… in accordance with the selected digital modulation scheme” is considered to teach that there are a group of digital modulation schemes to be selected from and as Dugas is directed to transmitting a series of encoded words, that may begin with a one, two, or three bit keycode – col. 3, lines 26-32 – Dugas is considered to teach binary formatting), based on at least one of a maximum value and incremental values of the processed data (col. 3, lines 26-39 – the encoded words (i.e. binary data) compress sensor measurements relative to dynamic and relative range maximum values and a fixed set of time-series values of said measured data – therefore Dugas is considered to base the binary formatting on maximum values and incremental time values);
applying a selected binary formatting option to the processed data to produce binary data (col. 9, lines 16-26); 
transmitting the binary data uphole (col. 9, lines 27-28); 
receiving the binary data uphole (col. 9, line 29); 
decompressing the received binary data to produce uncompressed data (col. 9, line 30-36); and 
processing the uncompressed data uphole (col. 9, lines 37-39).
Regarding Claim 12, Dugas discloses the computer program of claim 10 wherein: processing the received data includes scaling before or after compressing (col. 4, lines 37-41 – Dugas).
Regarding Claim 13, Dugas discloses the computer program of claim 10 wherein applying the selected binary formatting option includes including a designator to indicate the identity of the selected binary formatting option to the binary data  (col. 4, lines 31-37 - Dugas).
Regarding Claim 17, Dugas discloses a system comprising: 
a nuclear magnetic resonance (NMR) tool [item 10, figure 1]; 
a control unit [item 13, figure 1] coupled to the NMR tool [item 10 figure 1] to control the NMR tool [item 10, figure 1] (col. 5, lines 15-18); and 
a downhole processor [item 14-16, figure 1] coupled to the NMR tool [item 10, figure 1] and the control unit [item 13, figure 1] to perform operations (see claim 1) comprising: 
receiving data downhole from the NMR tool to produce received data(col. 9, lines 12-13); 
processing the received data to produce processed data (col. 9, lines 14-15); 
compressing the processed data (col. 9, lines 21-23);
selecting a binary formatting option from a group of binary formatting options (col. 4, line 65 – col. 5, line 2 – “… in accordance with the selected digital modulation scheme” is considered to teach that there are a group of digital modulation schemes to be selected from and as Dugas is directed to transmitting a series of encoded words, that may begin with a one, two, or three bit keycode – col. 3, lines 26-32 – Dugas is considered to teach binary formatting), based on at least one of a maximum value and incremental values of the processed data (col. 3, lines 26-39 – the encoded words (i.e. binary data) compress sensor measurements relative to dynamic and relative range maximum values and a fixed set of time-series values of said measured data – therefore Dugas is considered to base the binary formatting on maximum values and incremental time values);
applying a selected binary formatting option to the processed data to produce binary data (col. 9, lines 16-26); 
transmitting the binary data uphole (col. 9, lines 27-28); 
receiving the binary data uphole (col. 9, line 29); 
decompressing the received binary data to produce uncompressed data (col. 9, line 30-36); and 
processing the uncompressed data uphole (col. 9, lines 37-39).
Regarding Claim 18, Dugas discloses the system of claim 17 wherein: processing the received data includes scaling before or after compressing (col. 4, lines 37-41 – Dugas).
Regarding Claim 19, Dugas discloses the system of claim 17 wherein applying the selected binary formatting option includes including a designator to indicate the identity of the selected binary formatting option to the binary data (col. 4, lines 31-37 - Dugas).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2/11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugas (US 9,784,097 B2), as applied to Claims 1/10, in further view of Gelman et al. (US 9,866,835 B2), herein referred to as Gelman.
Regarding Claims 2/11, Dugas discloses the method/computer program of claims 1/10.
Dugas fails to disclose wherein processing the uncompressed data includes: inverting the uncompressed data to produce inverted data; and transforming the inverted data to produce transformed data.
However, Gelman does disclose processing uncompressed data and wherein that includes inverting the uncompressed data to produce inverted data and transforming the inverted data to produce transformed data (col. 12, lines 11-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method/computer program as taught by Dugas to include processing the uncompressed data includes: inverting the uncompressed data to produce inverted data; and transforming the inverted data to produce transformed data as taught by Gelman for advantageously providing the ability transmit any suitable number of original borehole images at different depths of investigation (DOI) to be recovered at surface as taught by Gelman (col. 12, lines 25-29). 
Claims 5/14/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugas (US 9,784,097 B2), as applied to Claims 1/10/17, in further view of Kisra et al. (US 2005/0222775 A1), herein referred to as Kisra.
Regarding Claims 5/14/20, Dugas discloses the method/computer program/system of claims 1/10/17.
Dugas fails to disclose wherein each of the group of binary formatting options specifies a designator field having a designator field number of bits and a plurality of data values, wherein the designator field identifies a number of bits associated with each data value, wherein sums of the designator field number of bits and the number of bits associated with each data value produces a total number of bits for each binary formatting option.
However, Kisra discloses wherein each of the group of binary formatting options specifies a designator field having a designator field number of bits and a plurality of data values, wherein the designator field identifies a number of bits associated with each data value, wherein sums of the designator field number of bits and the number of bits associated with each data value produces a total number of bits for each binary formatting option (para. 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method, computer program, and system as taught by Dugas to include the designator field having a designator field number of bits and a plurality of data values, wherein the designator field identifies a number of bits associated with each data value, wherein sums of the designator field number of bits and the number of bits associated with each data value produces a total number of bits for each binary formatting option as taught by Kisra for the advantageous purpose of reducing errors and minimizing overhead by ensuring only verified compressed sequences are transmitted by verifying the numerical value associated with the sum of all the bits is consistent with data being received by the receiver, otherwise the transmission is discarded if the numbers do not match. 
Claims 6/15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugas (US 9,784,097 B2), in view of Yu et al. (US 9,932,824 B2), herein referred to as Yu. 
Regarding Claims 6/15, Dugas discloses the method/computer program of claims 1/10.
Dugas fails to disclose wherein the group of binary formatting options are each arranged with the assumption that processing the received data includes delta compression.
However, Yu discloses wherein the group of binary formatting options are each arranged with the assumption that processing the received data includes delta compression (col. 13, line 64 – col. 14, line 5 – Yu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Dugas to include wherein the group of binary formatting options are each arranged with the assumption that processing the received data includes delta compression as taught by Yu for advantageously encoding measurements differences of adjacent wavelengths and at different times as taught disclosed by Yu (col. 14, lines 1-5). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugas (US 9,784,097 B2).
Regarding Claim 9, Dugas discloses the method of claim 8 wherein the binary formatting option selection table is loaded on the downhole logging tool before the downhole logging tool is deployed in a borehole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the option selection table taught in Claim 8 be pre-loaded into the downhole logging tool before the tool is deployed for the purpose of saving time and cost associated with measurements using the downhole tool by not having to measure and assess the binary formatting options while the tool is downhole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to data formatting techniques for transmitting encoded information in downhole logging systems and method. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858